Name: Regulation (EU) NoÃ 1074/2013 of the European Central Bank of 18Ã October 2013 on statistical reporting requirements for post office giro institutions that receive deposits from non-monetary financial institution euro area residents (recast) (ECB/2013/39)
 Type: Regulation
 Subject Matter: information technology and data processing;  communications;  financial institutions and credit;  free movement of capital;  monetary relations
 Date Published: nan

 7.11.2013 EN Official Journal of the European Union L 297/94 REGULATION (EU) No 1074/2013 of THE EUROPEAN CENTRAL BANK of 18 October 2013 on statistical reporting requirements for post office giro institutions that receive deposits from non-monetary financial institution euro area residents (recast) (ECB/2013/39) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4), Having regard to the opinion of the European Commission, Whereas: (1) Regulation (EC) No 1027/2006 of the European Central Bank of 14 June 2006 on statistical reporting requirements in respect of post office giro institutions that receive deposits from non-monetary financial institution euro area residents (ECB/2006/8) (2) needs to be substantially amended, in particular in the light of Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (3); therefore it should be recast in the interests of clarity. (2) Regulation (EC) No 2533/98 provides in Article 2(1) that, for the fulfilment of its statistical reporting requirements, the European Central Bank (ECB), assisted by the national central banks (NCBs), shall have the right to collect statistical information within the limits of the reference reporting population and of what is necessary to carry out the tasks of the European System of Central Banks. Article 2(2)(b) further provides that post office giro institutions (POGIs) are part of the reference reporting population, to the extent necessary to fulfil the ECBs statistical reporting requirements in the field of monetary and financial statistics. (3) The purpose of POGI data is to provide the ECB with adequate statistics on the financial activities of the POGI subsector in the Member States whose currency is the euro (hereinafter the euro area Member States), which are viewed as one economic territory. (4) Pursuant to Article 3(1) of Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (4), the actual reporting population for that Regulation consists of the monetary financial institutions (MFIs) resident in the territory of the euro area Member States. (5) The euro area monetary aggregates and their counterparts are derived mainly from the MFI balance sheet data collected pursuant to Regulation (EU) No 1071/2013 (ECB/2013/33). However, the euro area monetary aggregates include not only monetary liabilities of MFIs vis-Ã -vis non-MFI euro area residents excluding central government but also monetary liabilities of central government vis-Ã -vis non-MFI euro area residents excluding central government. (6) In some euro area Member States, POGIs do not belong to the central government sector under the revised European System of Accounts (hereinafter the ESA 2010) laid down by Regulation (EU) No 549/2013, and they are not limited to receiving deposits solely on behalf of their national Treasuries, but may receive deposits on their own account. (7) POGIs that receive deposits are in this respect performing similar activities to those performed by MFIs. Both types of entity should therefore be subject to similar statistical reporting requirements in so far as such requirements are relevant to their business. (8) It is necessary to ensure harmonised treatment and to safeguard the availability of statistical information on deposits received by POGIs. (9) The standards for the protection and use of confidential statistical information as laid down in Article 8 of Regulation (EC) No 2533/98 should apply. (10) Article 7(1) of Regulation (EC) No 2533/98 provides that the ECB has the power to impose sanctions on reporting agents which fail to comply with statistical reporting requirements set out in ECB regulations or decisions, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation: (1) reporting agents and resident have the same meaning as defined in Article 1 of Regulation (EC) No 2533/98; (2) post office giro institution (POGI) means a post office that belongs to the sector non-financial corporations (Sector 11, ESA 2010), and, as a complement to postal services, receives deposits from non-MFI euro area residents with a view to providing money transfer services for its depositors; (3) relevant NCB means the NCB of the euro area Member State in which the POGI is resident. Article 2 Actual reporting population 1. The actual reporting population shall consist of the POGIs resident in the territory of the euro area Member States. 2. The Executive Board may establish and maintain a list of POGIs subject to this Regulation. The NCBs and the ECB shall make this list and its updates accessible to the POGIs concerned in an appropriate way, including via electronic means, the Internet or, at the request of the POGIs concerned, in paper form. The list shall be for information only. However, in the event that the latest accessible version of the list is incorrect, the ECB shall not impose sanctions on any POGI that has not properly fulfilled its statistical reporting requirements to the extent that it relied in good faith on the incorrect list. 3. NCBs may grant derogations to POGIs from the requirement to report statistical information under this Regulation, provided that the required statistical information is already collected from other available sources. NCBs shall check the fulfilment of this condition in good time in order to grant or withdraw, if necessary, any derogation with effect from the start of each year, in agreement with the ECB. Article 3 Statistical reporting requirements 1. The actual reporting population shall report monthly statistical information relating to its end-of-month balance sheet, in terms of stocks, to the relevant NCB. 2. The statistical information required under this Regulation relates to business carried out by a POGI on its own account and is specified in Annexes I and II. 3. The statistical information required under this Regulation shall be reported in accordance with the minimum standards for transmission, accuracy, compliance with concepts and revisions set out in Annex III. 4. The NCBs shall define and implement the reporting arrangements to be followed by the actual reporting population in accordance with national requirements. The NCBs shall ensure that these reporting arrangements provide the statistical information required under this Regulation and allow accurate checking of the fulfilment of the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex III. Article 4 Mergers, divisions and reorganisations In the event of a merger, division or any other reorganisation that might affect the fulfilment of its statistical obligations, the reporting agent concerned shall inform the relevant NCB, once the intention to implement such operation has become public and within a reasonable time before it takes effect, of the procedures that are planned to fulfil the statistical reporting requirements set out in this Regulation. Article 5 Timeliness The NCBs shall transmit the statistical information reported pursuant to Article 3(1) and (2) to the ECB by close of business on the 15th working day following the end of the month to which they relate. The NCBs shall decide when they need to receive data from reporting agents in order to meet this deadline. Article 6 Accounting rules for the purpose of statistical reporting 1. Subject to paragraphs 2 and 3, the accounting rules followed by POGIs for the purposes of reporting under this Regulation shall be those laid down in the national transposition of Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (5), as well as in any other applicable international accounting standards. 2. Deposit liabilities and loans shall be reported at the nominal amount outstanding at the end of the month. Deposit liabilities and loans shall not be netted against any other assets or liabilities. 3. Without prejudice to accounting practices and netting arrangements prevailing in the euro area Member States, all financial assets and liabilities shall be reported on a gross basis for statistical purposes. 4. NCBs may allow the reporting of provisioned loans net of provisions and the reporting of purchased loans at the price agreed at the time of their acquisition, provided that such reporting practices are applied by all resident reporting agents. Article 7 Verification and compulsory collection The NCBs shall exercise the right to verify or collect compulsorily the information which reporting agents are required to provide pursuant to this Regulation, without prejudice to the ECBs right to exercise this right itself. In particular, the NCBs shall exercise this right when a POGI included in the actual reporting population does not fulfil the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex III. Article 8 First reporting First reporting shall begin with monthly data for December 2014. Article 9 Repeal 1. Regulation (EC) No 1027/2006 (ECB/2006/8) is repealed with effect from 1 January 2015. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex IV. Article 10 Final provisions This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 18 October 2013. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) OJ L 184, 6.7.2006, p. 12. (3) OJ L 174, 26.6.2013, p. 1. (4) See page 1 of this Official Journal. (5) OJ L 372, 31.12.1986, p. 1. ANNEX I STATISTICAL REPORTING REQUIREMENTS ANNEX II DEFINITIONS RELATING TO THE STATISTICAL REPORTING REQUIREMENTS Consolidation for statistical purposes within the same national territory POGIs consolidate for statistical purposes the business of all their offices (registered or head office and/or branches) located within the same national territory. No consolidation for statistical purposes is permitted across national boundaries. (a) If a parent company and its subsidiaries are POGIs located in the same Member State, the parent company is permitted to consolidate in its statistical returns the business of these subsidiaries. (b) If a POGI has branches located within the territories of the other euro area Member States, the registered or head office located in a given euro area Member State must consider the positions towards all these branches as positions towards residents in the other euro area Member States. Conversely, a branch located in a given euro area Member State must consider the positions towards the registered or head office or towards other branches of the same institution located within the territories of the other euro area Member States as positions towards residents in the other euro area Member States. (c) If a POGI has branches located outside the territory of the euro area Member States, the registered or head office in a given euro area Member State must consider the positions towards all these branches as positions towards residents of the rest of the world. Conversely, a branch located in a given euro area Member State must consider the positions towards the registered or head office or towards other branches of the same institution located outside the euro Member States as positions towards residents of the rest of the world. Definitions of sectors The ESA 2010 provides the standard for sector classification. Counterparties of POGIs located in the territory of the euro area Member States are identified according to their domestic sector or institutional classification in accordance with the lists maintained by the European Central Bank (ECB) for statistical purposes, and the guidance for the statistical classification of counterparties provided in the ECBs Monetary financial institutions and markets statistics sector manual: Guidance for the statistical classification of customers. Table Definitions of sectors Sector Definition MFIs MFIs as defined in Article 1 of Regulation (EU) No 1071/2013 (ECB/2013/33). This sector consists of national central banks (NCBs), credit institutions as defined in Union law, MMFs, other financial institutions whose business is to receive deposits and/or close substitutes for deposits from entities other than MFIs and, for their own account, at least in economic terms, to grant loans and/or make investments in securities, and electronic money institutions that are principally engaged in financial intermediation in the form of issuing electronic money General government The general government sector (S.13) consists of institutional units which are non-market producers whose output is intended for individual and collective consumption, and are financed by compulsory payments made by units belonging to other sectors, and institutional units principally engaged in the redistribution of national income and wealth (ESA 2010, paragraphs 2.111 to 2.113) Central government This subsector (S.1311) includes all administrative departments of the State and other central agencies whose competence extends normally over the whole economic territory, except for the administration of social security funds (ESA 2010, paragraph 2.114) State government This subsector (S.1312) consists of those types of public administration which are separate institutional units exercising some of the functions of government, except for the administration of social security funds, at a level below that of central government and above that of the governmental institutional units existing at local level (ESA 2010, paragraph 2.115) Local government This subsector (S.1313) includes those types of public administration whose competence extends to only a local part of the economic territory, apart from local agencies of social security funds (ESA 2010, paragraph 2.116) Social security funds The social security funds subsector (S.1314) includes central, state and local institutional units whose principal activity is to provide social benefits and which fulfil each of the following two criteria: (a) by law or by regulation certain groups of the population are obliged to participate in the scheme or to pay contributions; and (b) general government is responsible for the management of the institution in respect of the settlement or approval of the contributions and benefits independently from its role as supervisory body or employer (ESA 2010, paragraph 2.117) Non-MMF investment funds IFs as defined in Article 1 of Regulation (EU) No 1073/2013 (ECB/2013/38) concerning statistics on the assets and liabilities of investment funds. This subsector consists of all collective investment undertakings, except MMFs, that invest in financial and/or non-financial assets, to the extent that the objective is investing capital raised from the public Other financial intermediaries, except insurance corporations and pension funds + financial auxiliaries + captive financial institutions and money lenders The other financial intermediaries, except insurance corporations and pension funds subsector (S.125) consists of all financial corporations and quasi-corporations which are principally engaged in financial intermediation by incurring liabilities in forms other than currency, deposits (or close substitutes for deposits), investment fund shares/units, or in relation to insurance, pension and standardised guarantee schemes from institutional units (ESA 2010, paragraphs 2.86 to 2.94) The financial auxiliaries subsector (S.126) consists of all financial corporations and quasi-corporations which are principally engaged in activities closely related to financial intermediation but which are not financial intermediaries themselves. This subsector also includes head offices whose subsidiaries are all or mostly financial corporations (ESA 2010, paragraphs 2.95 to 2.97) The captive financial institutions and money lenders subsector (S.127) consists of all financial corporations and quasi-corporations which are neither engaged in financial intermediation nor in providing financial auxiliary services, and where most of either their assets or their liabilities are not transacted on open markets. This subsector includes holding companies that hold controlling-levels of equity of a group of subsidiary corporations and whose principal activity is owning the group without providing any other service to the businesses in which the equity is held, that is, they do not administer or manage other units (ESA 2010, paragraphs 2.98 to 2.99) Insurance corporations The insurance corporations subsector (S. 128) consists of all financial corporations and quasi-corporations which are principally engaged in financial intermediation as a consequence of the pooling of risks mainly in the form of direct insurance or reinsurance (ESA 2010, paragraphs 2.100 to 2.104) Pension funds The pension funds subsector (S. 129) consists of all financial corporations and quasi-corporations which are principally engaged in financial intermediation as the consequence of the pooling of social risks and needs of the insured persons (social insurance). Pension funds as social insurance schemes provide income in retirement, and often benefits for death and disability (ESA 2010, paragraphs 2.105 to 2.110) Non-financial corporations The non-financial corporations sector (S.11) consists of institutional units which are independent legal entities and market producers, and whose principal activity is production of goods and non-financial services. This sector also includes non-financial quasi-corporations (ESA 2010, paragraphs 2.45 to 2.54) Households + non-profit institutions serving households The households sector (S.14) consists of individuals or groups of individuals as consumers and as entrepreneurs producing market goods and non-financial and financial services (market producers) provided that the production of goods and services is not by separate entities treated as quasi-corporations. It also includes individuals or groups of individuals as producers of goods and non-financial services for exclusively own final use. The household sector includes sole proprietorships and partnerships without independent legal status, other than those treated as quasi-corporations, which are market producers (ESA 2010, paragraphs 2.118 to 2.128) The non-profit institutions serving households (NPISHs) sector (S.15) consists of non-profit institutions which are separate legal entities, which serve households and are private non-market producers. Their principal resources are voluntary contributions in cash or in kind from households in their capacity as consumers, from payments made by general governments and from property income (ESA 2010, paragraphs 2.129 to 2.130) Definitions of instrument categories 1. This table provides a detailed standard description of the instrument categories which NCBs transpose into categories applicable at the national level in accordance with this Regulation. The table does not constitute a list of individual financial instruments and the descriptions are not exhaustive. The definitions refer to the ESA 2010. 2. Original maturity, i.e. maturity at issue, refers to the fixed period of life of a financial instrument before which it cannot be redeemed, e.g. debt securities, or before which it can be redeemed only with some kind of penalty, e.g. some types of deposits. The notice period corresponds to the time between the moment the holder gives notice of an intention to redeem the instrument and the date on which the holder is allowed to convert it into cash without incurring a penalty. Financial instruments are classified according to the period of notice only when there is no agreed maturity. 3. Financial claims can be distinguished by whether they are negotiable or not. A claim is negotiable if its ownership is readily capable of being transferred from one unit to another by delivery or endorsement or of being offset in the case financial derivatives. While any financial instrument can be potentially traded, negotiable instruments are designed to be traded on an organised exchange or over-the-counter, although actual trading is not a necessary condition for negotiability. Detailed description of instrument categories of the monthly aggregated balance sheet ASSET CATEGORIES Category Description of main features 1. Cash Holdings of euro and foreign banknotes and coins in circulation that are commonly used to make payments 2. Loans Holdings of financial assets created when creditors lend funds to debtors, which are either not evidenced by documents or are evidenced by non-negotiable documents. This item also includes assets in the form of deposits placed by reporting agents. This item includes: (a) deposits, as defined under liability category 5; (b) bad loans that have not yet been repaid or written off; The total amount of loans in respect of which repayment is overdue or otherwise identified as being impaired, partially or totally, in accordance with the definition of default in Article 178 of Regulation (EU) No 575/2013; (c) holdings of non-negotiable securities Holdings of debt securities which are not negotiable and cannot be traded on secondary markets; (d) traded loans Loans that have de facto become negotiable are to be classified under the asset item loans provided that there is no evidence of secondary market trading. Otherwise they should be classified as debt securities (category 3); (e) subordinated debt in the form of deposits or loans Subordinated debt instruments provide a subsidiary claim on the issuing institution that can only be exercised after all claims with a higher status (e.g. deposits/loans) have been satisfied, giving them some of the characteristics of equity. For statistical purposes, subordinated debt is to be treated as either loans or debt securities according to the nature of the financial instrument. Where POGI holdings of all forms of subordinated debt are currently identified as a single figure for statistical purposes, this figure is to be classified under the asset item debt securities, on the grounds that subordinated debt is predominately constituted in the form of securities, rather than as loans; (f) claims under reverse repos or securities borrowing against cash collateral Counterpart of cash paid out in exchange for securities purchased by reporting agents at a given price under a firm commitment to resell the same or similar securities at fixed price on a specified future date, or securities borrowing against cash collateral. The following item is not treated as a loan: loans granted on a trust basis Loans granted on a trust basis, i.e. trust loans or fiduciary loans are loans made in the name of one party (hereinafter the trustee) on behalf of a third party (hereinafter the beneficiary). For statistical purposes, trust loans are not to be recorded on the balance sheet of the trustee where the risks and rewards of ownership of the funds remain with the beneficiary. The risks and rewards of ownership remain with the beneficiary where: (a) the beneficiary assumes the credit risk of the loan, i.e. the trustee is responsible only for the administrative management of the loan; or (b) the beneficiarys investment is guaranteed against loss, should the trustee go into liquidation, i.e. the trust loan is not part of the assets of the trustee that can be distributed in the event of bankruptcy 3. Debt securities Holdings of debt securities, which are negotiable financial instruments serving as evidence of debt, are usually traded on secondary markets or can be offset on the market, and which do not grant the holder any ownership rights over the issuing institution. This item includes: (a) holdings of securities which give the holder the unconditional right to a fixed or contractually determined income in the form of coupon payments and/or a stated fixed sum at a specific date or dates, or starting from a date defined at the time of issue; (b) loans that have become negotiable on an organised market, i.e. traded loans, provided that there is evidence of secondary market trading, including the existence of market makers, and frequent quotation of the financial asset, such as provided by bid-offer spreads. Where this is not the case they should be classified under the asset item loans (see also traded loans in category 2d); (c) subordinated debt in the form of debt securities (see also subordinated debt in the form of deposits or loans in category 2e). Securities lent out under securities lending operations or sold under a repurchase agreement remain on the original owners balance sheet (and are not to be recorded on the balance sheet of the temporary acquirer) where there is a firm commitment to reverse the operation, and not simply an option to do so. Where the temporary acquirer sells the securities received, this sale must be recorded as an outright transaction in securities and entered in the balance sheet of the temporary acquirer as a negative position in the securities portfolio 3a/3b Debt securities of up to and including one year/of over one year and up to and including two years original maturity These items include: (a) holdings of negotiable debt securities of original maturity of up to and including one year/of over one year and up to and including two years; (b) loans that have become negotiable on an organised market, i.e. traded loans that are classified as debt securities, of original maturity of up to and including one year/of over one year and up to and including two years; (c) subordinated debt in the form of debt securities of original maturity of up to and including one year/of over one year and up to and including two years. 4. Money market fund shares/units This asset item includes holdings of MMF shares/units (see definition in Regulation (EU) No 1071/2013 (ECB/2013/33) Annex I, Part 1, Section 2) LIABILITY CATEGORIES Category Description of main features 5. Deposits Amounts (deposits or other), which are owed to creditors by reporting agents and which comply with the features described in Section 1 of Part 1 of Annex I to Regulation (EU) No 1071/2013 (ECB/2013/33). For the purposes of the reporting scheme, this category is broken down into overnight deposits, deposits with agreed maturity and deposits redeemable at notice (a) deposits and loans Deposits also cover loans as liabilities of POGIs. In conceptual terms, loans represent amounts received by POGIs that are not structured in the form of deposits. The ESA 2010 distinguishes between loans and deposits on the basis of the party that takes the initiative, i.e. if this is the borrower, then it constitutes a loan, but if this is the lender, then it constitutes a deposit. Within the reporting scheme, loans are not recognised as a separate category on the liabilities side of the balance sheet. Instead, balances that are considered as loans are to be classified indistinguishably under the item deposit liabilities, unless they are represented by negotiable instruments. This is in line with the definition of deposit liabilities above. Loans to POGIs that are classified as deposit liabilities are to be broken down in accordance with the requirements of the reporting scheme, i.e. by sector, instrument, currency and maturity. Syndicated loans received by reporting agents fall under this category. (b) non-negotiable debt instruments Non-negotiable debt instruments issued by reporting agents are generally to be classified as deposit liabilities. Non-negotiable instruments issued by reporting agents that subsequently become negotiable and that can be traded on secondary markets should be reclassified as debt securities. (c) margin deposits Margin deposits (margins) made under derivative contracts should be classified as deposit liabilities where they represent cash collateral deposited with POGIs and where they remain in the ownership of the depositor and are repayable to the depositor when the contract is closed out. In principle, margins received by the reporting agent should only be classified as deposit liabilities to the extent that the POGI is provided with funds that are freely available for on-lending; where a part of the margin received by the POGI has to be passed to another derivatives market participant, e.g. the clearing house, only that part which remains at the disposal of the POGI should in principle be classified as deposit liabilities. The complexities of current market practice may make it difficult to identify those margins that are truly repayable, because different types of margin are placed indistinguishably within the same account, or those margins that provide the POGI with resources for on lending. In these cases, it is acceptable to classify these margins under remaining liabilities or as deposit liabilities. (d) earmarked balances According to national practice earmarked balances related to e.g. leasing contracts are classified as deposit liabilities under deposits with agreed maturity or deposits redeemable at notice depending on the maturity/provisions of the underlying contract. The following item is not treated as a deposit: Funds (deposits) received on a trust basis are not recorded on the POGI statistical balance sheet (see Loans granted on a trust basis under category 2) 5.1 Overnight deposits Deposits which are convertible into currency and/or which are transferable on demand by cheque, bankers order, debit entry or similar means, without significant delay, restriction or penalty. This item includes: (a) balances (interest-bearing or not) which are immediately convertible into currency on demand or by close of business on the day following that on which the demand was made, without any significant penalty or restriction, but which are not transferable; (b) balances (interest-bearing or not) representing prepaid amounts in the context of hardware-based or software-based e-money, e.g. prepaid cards; (c) loans to be repaid by close of business on the day following that on which the loan was granted. 5.2 Deposits with agreed maturity Non-transferable deposits which cannot be converted into currency before an agreed fixed term or that can only be converted into currency before that agreed term provided that the holder is charged some kind of penalty. This item also includes administratively regulated savings deposits where the maturity related criterion is not relevant; these should be classified in the maturity band over two years. Financial products with roll-over provisions must be classified according to the earliest maturity. Although deposits with agreed maturity may feature the possibility of earlier redemption after prior notification, or may be redeemable on demand subject to certain penalties, these features are not considered to be relevant for classification purposes 5.2a/5.2b Deposits of up to and including one year/of over one year and up to and including two years agreed maturity These items include for each maturity breakdown: (a) Balances placed with a fixed term to maturity of up to and including one year/of over one year and up to and including two years that are non-transferable and cannot be converted into currency before that maturity; (b) Balances placed with a fixed term to maturity of up to and including one year/of over one year and up to and including two years that are non-transferable but can be redeemed before that term after prior notification; where notification has been given, these balances should be classified in 5.3a; (c) Balances placed with a fixed term to maturity of up to and including one year/of over one year and up to and including two years that are non-transferable but can be redeemed on demand subject to certain penalties; (d) Margin payments made under derivative contracts to be closed out within one year/between one and two years, representing cash collateral placed to protect against credit risk but remaining in the ownership of the depositor and being repayable to the depositor when the contract is closed out; (e) Loans, which are either evidenced by non-negotiable documents or not evidenced by documents, of up to and including one year/of over one year and up to and including two years original maturity; (f) Non-negotiable debt securities issued by POGIs of original maturity of up to and including one year/of over one year and up to and including two years; (g) Subordinated debt issued by POGIs in the form of deposits or loans of original maturity of up to and including one year/over one year and up to and including two years. 5.3. Deposits redeemable at notice Non-transferable deposits without any agreed maturity which cannot be converted into currency without a period of prior notice; before the expiry the conversion into currency is not possible or possible only with a penalty. They include deposits which, although perhaps legally withdrawable on demand, would be subject to penalties and restrictions according to national practice (classified in the maturity band up to and including three months), and investment accounts without period of notice or agreed maturity, but which contain restrictive drawing provisions (classified in the maturity band over three months) 5.3a Deposits redeemable at up to and including three months notice This item includes: (a) Balances placed without a fixed maturity that can be withdrawn only subject to a prior notice of up to and including three months; if redemption prior to that notice period (or even on demand) is possible, it involves the payment of a penalty; and (b) Balances placed with a fixed term to maturity that are non-transferable but that have been subject to a notification of less than three months, for an earlier redemption. In addition, deposits redeemable at up to and including three months notice include non-transferable sight savings deposits and other types of retail deposits which, although legally redeemable on demand, are subject to significant penalties ANNEX III MINIMUM STANDARDS TO BE APPLIED BY THE ACTUAL REPORTING POPULATION Reporting agents must fulfil the following minimum standards to meet the European Central Banks (ECBs) statistical reporting requirements. 1. Minimum standards for transmission: (a) reporting must be timely and within the deadlines set by the relevant NCB; (b) statistical reports must take the form and format from the technical reporting requirements set by the relevant NCB; (c) the reporting agent must provide the details of one or more contact persons to the relevant NCB; (d) the technical specifications for data transmission to the relevant NCBs must be followed. 2. Minimum standards for accuracy: (a) statistical information must be correct: all linear constraints must be fulfilled (e.g. assets and liabilities must balance, subtotals must add up to totals); (b) reporting agents must be able to provide information on the developments implied by the transmitted data; (c) statistical information must be complete and must not contain continuous and structural gaps; existing gaps should be acknowledged, explained to the relevant NCB and, where applicable, bridged as soon as possible; (d) reporting agents must follow the dimensions, rounding policy and decimals set by the relevant NCB for the technical transmission of the data. 3. Minimum standards for compliance with concepts (a) the statistical information must comply with the definitions and classifications contained in this Regulation; (b) in the event of deviations from these definitions and classifications, reporting agents must monitor and quantify the difference between the measure used and the measure contained in this Regulation on a regular basis; (c) reporting agents must be able to explain breaks in the transmitted data compared with the previous periods figures. 4. Minimum standards for revisions The revisions policy and procedures set by the ECB and the relevant NCB must be followed. Revisions deviating from regular revisions must be accompanied by explanatory notes. ANNEX IV Correlation table Regulation (EC) No 1027/2006 (ECB/2006/8) This Regulation Articles 1-3 Articles 1-3  Article 4 Article 4 Article 5 Article 5 Article 6 Article 6 Article 7  Article 8  Article 9 Article 7 Article 10 Annex I Annex I